Citation Nr: 1709703	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-09 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a disability of the coccyx.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disability, claimed as a neck condition.  

6.  Entitlement to service connection for headaches, claimed as migraine headaches due to trauma.

7.  Entitlement to a compensable rating for the Veteran's scar of the right thigh.

8.  Entitlement to a compensable rating for the Veteran's scar of the left ear. 

9.  Entitlement to a rating in excess of 10 percent for the Veteran's combined scars.

10. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's appeal to reopen his previously denied claims for service connection for hearing loss was originally developed and considered separately for each ear.  Confusingly, the April 2013 Statement of the Case characterizes the claim as one for service connection for hearing loss, also claimed as left ear hearing loss due to head trauma, but discusses the claim on a bilateral basis.  A claim for service connection for right ear hearing loss is listed separately in the January 2014 Statement of the Case.  The Board notes that the original claim for service connection for bilateral hearing loss was denied by the Board in an October 1990 decision.  Therefore, new and material evidence is required to reopen the claim for service connection for each ear.  Although the Veteran has at times submitted claims and statements that address each ear separately during the course of the current appeal, for the sake of convenience the Board will characterize the appeal as whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  

The Veteran was scheduled for hearings before a Decision Review Officer (DRO) in February 2012 and the Board in July 2016.  On both occasions, the hearings were cancelled at the request of the Veteran.  As such, the Board will proceed with adjudication of this appeal. 

The Veteran submitted additional medical evidence in support of his appeals in August 2016.  Entitlement to initial review by the RO has been waived. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability of the cervical spine, entitlement to service connection for headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a lumbar spine disability, a disability of the coccyx, and right ear hearing loss were previously denied in an October 1990 Board decision; the basis for each denial was that the claimed disability was not shown during service or until at least 25 years after discharge from service.  

2.  The Veteran's claim for service connection for left ear hearing loss was last disallowed by a February 2006 rating decision on the basis of no nexus to service.

3.  The evidence received since the most recent final denials includes an April 2016 medical opinion that was not previously considered by the adjudicators and which purports to relate the Veteran's bilateral hearing loss, a lumbar spine disability, and a disability of the coccyx to active service.  

4.  The Veteran's description of a fall in service that resulted in injuries to his low back and coccyx is credible, and is supported by a lay statement as well as service treatment records that confirm an injury occurred. 

5.  An uncontroverted medical opinion has related the Veteran's current osteoarthritis of the lumbar spine and residual disability with forward angulation of the coccyx to the injury he sustained during service.  

6.  The Veteran has a current diagnosis of bilateral hearing loss, and exposure to acoustic trauma in service is established; private medical opinions have related the Veteran's hearing loss to the in-service acoustic traumas.

7.  The Veteran has a current diagnosis of tinnitus, and private medical opinions have related the Veteran's tinnitus to active service.

8.  The Veteran's scar of the right thigh is painful; it is 1.5 square centimeters in size, superficial, and not productive of any limitation of function or other complications.  

9.  The Veteran's left ear scar is .75 centimeters in length and 0.2 centimeters in width, is not productive of any of the eight characteristics of disfigurement, does not have tissue loss or result in gross distortion or asymmetry of any features, and is not painful.  

10.  The Veteran is service connected for two scars, only one of which is painful. 


CONCLUSIONS OF LAW

1.  The October 1990 Board decision that denied entitlement to service connection for a lumbar spine disability, a disability of the coccyx, and right ear hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2016). 

2.  The February 2006 rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. (2016).

3.  Evidence received since the most recent final denials of service connection for a lumbar spine disability, a disability of the coccyx, and bilateral hearing loss is new and material, and each of these claims is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

4.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for a disability of the coccyx have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(a).  

6.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385.  

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(a).  

8.  The criteria for a compensable rating for the Veteran's scar of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Codes 7800-05 (2016).  

9.  The criteria for a compensable rating for the Veteran's scar of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Codes 7800-05.  

10.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's combined scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As for his claims for service connection, they will be granted, so that any failure in the duty to assist was harmless error.  

For the remaining decided issues, the Veteran was provided with complete VCAA notification in letters dated October 2009, May 2010, August 2011, and September 2012.  They were provided to the Veteran prior to the initial adjudication of each of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination for his scars.  He was scheduled for a second examination but failed to report.  The Veteran has not identified any treatment for his service connected scars.  He was also afforded a general VA examination in order to access his employability.  The Veteran's scheduled hearings were cancelled at his request.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material

The Veteran contends that he has submitted new and material evidence to reopen his previously denied claims for service connection for hearing loss, a lumbar spine disability, and a coccyx disability.  

The Veteran's original claim for service connection for each of these disabilities was denied in an October 1990 decision of the Board.  When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A previous attempt to reopen a claim for service connection for hearing loss of the left ear was denied in a February 2006 rating decision.  The Veteran did not submit a notice of disagreement with this decision, and no new evidence was received during the appeal period, so this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  As for the right ear, the lumbar spine, and the coccyx, the October 1990 Board decision remains the last final decision to address those claims.  

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

In order to analyze whether nor not new and material evidence has been received in the Veteran's claims for service connection, the basic laws and regulations pertaining to service connection must be examined.  These state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

The Veteran's contentions before the Board in October 1990 are basically the same as his current contentions.  He asserted that his injuries were sustained while he was stationed at sea.  He stated that he was hit in the head by an unsecured hatch as he was beginning to climb down a ladder, which caused him to fall 15 feet to the deck and injure his back and coccyx.  

The evidence considered by the October 1990 Board decision includes the Veteran's service treatment records, private medical records from 1962, 1966, and 1967, medical records from 1977, and the report of a February 1989 VA examination.  He also provided testimony at a hearing in August 1989.  

The Veteran's claim for service connection for hearing loss and a lumbar spine disability were each denied on the same basis.  The Board found that neither of these disabilities were shown during service, on the separation examination, or for more than 25 years following separation.  Regarding the coccyx, the 1990 Board decision stated that residuals of a claimed injury to the coccyx were not shown during active service, on service separation examination, or currently.

Numerous VA medical records and examinations, private medical records, and contentions by the Veteran pertaining to all of the Veteran's claimed disabilities have been received since October 1990.  However, the Board will focus on a November 2011 lay statement and an April 2016 private medical opinion from T.R.C., M.D., which was received from the Veteran in August 2016.  

In November 2011, a lay statement was received from a Marine who had served aboard the same ship as the Veteran.  He noted that the Veteran had been injured when he was struck in the head by a stairway cover that was not secured, which caused the Veteran to fall.  Although he had not been a witness to the accident, he had witnessed the injuries that resulted.  12/5/2011 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

In her April 2016 opinion, Dr. C. states that she reviewed the Veteran's claims file and interviewed him by telephone to formulate her opinions.  She opined that it is at least as likely as not that the Veteran's hearing loss is the direct result of acoustic trauma sustained by the Veteran during service.  Furthermore, she opined that it is at least as likely as not that the Veteran's tailbone injury with forward angulation of the coccyx and his degenerative joint disease of the lumbar spine were the result of the injuries sustained when he fell through the hatch opening during service.  8/15/2016 VBMS, Correspondence, pp. 3-7.  

The Board finds that the November 2011 lay statement is new evidence in regards to the claims for the lumbar spine disability and a disability of the coccyx.  This statement was not before the Board in October 1990.  The statement is presumed to be credible.  In addition, it is material, in that one of the bases of the October 1990 denial was that the Veteran's lumbar spine/coccyx injury was not show in the service treatment records.  

The Board also finds that the April 2016 private opinion is new evidence for all three claims, in that it was not considered at the time of the October 1990 Board decision or, for the left ear claim, by the February 2006 rating decision.  Furthermore, it is material.  The October 1990 Board decision denied the Veteran's claims on the bases that they were not shown in service or until more than 25 years after discharge from service; the implication being that the current disabilities were unrelated to active service.  The April 2016 examiner now relates the Veteran's hearing loss, back disability, and coccyx disability to events in active service.  The new opinion addresses a reason for all three previous denials, which makes it material.  As new and material evidence has been submitted in regards to the Veteran's hearing loss, lumbar spine disability, and coccyx disability, these claims are reopened.  The Board will now consider all of the Veteran's claims for service connection, with the previously denied claims to be reviewed on a de novo basis.  

Service Connection

As already noted, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden.  

If arthritis or other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis or hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Lumbar Spine and Coccyx

The Veteran contends that he fell approximately 15 feet after he was struck in the head by an unsecured hatch door and knocked unconscious as he was about to descend a ladder.  He says that he sustained several injuries in his fall, including injuries to the lumbar spine and coccyx.  See, e.g., August 1989 testimony.

A review of the service treatment records reveals a June 1960 notation that states the Veteran had sustained a laceration of the head after he hit it on a hatch.  A laceration of the left ear was sutured, and the Veteran was seen on several other occasions through August 1960 to clean the wound and remove the sutures.  An August 1960 notation also refers to a contusion of the left arm.  12/30/1957 VBMS, STR, pp. 10-12.  

The service treatment records show that the Veteran underwent a complete physical examination in December 1960 as he prepared to separate from active duty.  His spine was found to be normal, and the examiner stated that no defects or diagnoses were noted.  12/30/1957 VBMS, STR, pp. 7-8.  

Post service medical records include private treatment records dated March 1962 for treatment of a perineal abscess located over the coccyx.  Several years later, the abscess returned, and the Veteran underwent surgery to have it incised and drained in December 1966.  However, none of these records note or show treatment for a disability of the lumbar spine or the coccyx itself.  8/22/1989 VBMS, Medical Treatment Record - Non-Government Facility, pp. 3, 26.  

In February 1989 the Veteran was afforded a VA examination in conjunction with his original claims for service connection.  The examination report includes the Veteran's history of his fall and the injuries that resulted.  He said that he hit his lower spine against a bolt in the deck.  On examination, there was no evidence of any severe diseases of the muscles, bones, or joints.  He had full motion of the lower back.  There was a scar from the pilonidal cyst operation, but the coccyx did not appear to be tender.  An X-ray of the lumbar spine showed some mild hypertrophic changes.  The coccyx showed some forward angulation of questionable significance.  The impressions included residual back tailbone injury, hypertropic change of the lumbar spine, and forward angulation of the coccyx, with question of significance.  The X-ray report states that the forward position could be the result of previous trauma, but also notes there is great variability in the normal position of the coccyx.  2/1/1989 VBMS, VA Examination, p. 1.  

The November 2011 lay statement has already been noted.  It should be further noted that although the witness states he saw the Veteran's injuries after his fall, the witness did not list those injuries.  12/5/2011 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran underwent a private examination in February 2012.  The Veteran's description of his injury in service was noted, as were the findings of the February 1989 VA examination.  On examination, there was no paralumbar tenderness and normal spinal curves.  There was no spinal point tenderness, and the range of motion of the lumbar spine was within normal limits.  No tenderness was elicited on palpation of the coccyx.  The summary and assessment included chronic back pain.  2/21/2012 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

A July 2012 VA X-ray study of the lumbosacral spine was obtained after the Veteran was seen for complaints of pain in the left hip and leg.  This revealed moderate degenerative changes, and multilevel discogenic disease.  7/11/2012 VBMS, Medical Treatment Record - Government Facility, pp. 4, 10.  

In her April 2016 opinion, Dr. C. states that she is a board certified physician in Internal Medicine.  She said that it is well substantiated in the Veteran's service medical records that he fell through a faulty hatch opening and sustained significant injuries to various areas of the body, including the lower back.  At the time of the injury, medical treatment was focused on the laceration to the left ear.  However, the Veteran reported having suffered pain in his lower back continuously since the injury in 1960.  His current diagnoses include spinal stenosis due to osteoarthritis, and degenerative joint disease in the lumbar spine with radiographic findings showing that these diagnoses are due to osteoarthritis of the spine. 

Dr. C. described the developmental course of osteoarthritis, and notes that the time frame of development can range from two to five years to even decades after an injury.  She cited to a medical study to support this statement.  Although the Veteran did not receive significant attention to the lower back at the time of his injury, she cited to two factors that she believes demonstrates the severity of his fall and impact.  The first was the development of a pilonidal cyst within several months of discharge, which she believes was post-traumatic.  The second was the 1989 X-ray that demonstrated a horizontal position of the coccyx.  Given these factors as well as the fact that osteoarthritis can take years or even decades to fully manifest, Dr. C opined that it was at least as likely as not that the Veteran's tailbone injury with forward angulation of the coccyx and the degenerative joint disease of the lumbar spine are due to the trauma he suffered in the fall during service.  8/15/2016 VBMS, Correspondence, pp. 3-7.  

The Board finds that the evidence supports service connection for the Veteran's lumbar spine disability and his disability of the coccyx.  

The evidence includes VA X-ray findings from July 2012 that show moderate degenerative changes, and multilevel discogenic disease of the lumbar spine.  The April 2016 opinion from Dr. C. confirms current diagnoses of the lumbar spine and coccyx, and the first criterion for service connection has been met for both of these disabilities.  

The service treatment records are negative for injury or treatment to the low back.  However, these records confirm that the Veteran sustained some manner of injury when he was struck in the head by a hatch.  The Veteran is competent to describe this injury.  His statements have been consistent over the years, and are supported by the November 2011 lay statement.  As such, the Board finds the Veteran to be credible in this regard.  Finally, Dr. C. notes two medical factors, such as the trajectory of the fall, that bolster the Veteran's assertion that he injured his low back in his fall.  The criterion for evidence of an in-service injury has also been met.  

The final criterion for service connection is evidence of a nexus between the current disabilities and the in-service injury.  The only medical opinion that addresses the subject of a nexus is the April 2016 opinion from Dr. C.  She states that it is as least as likely as not that the Veteran's osteoarthritis of the lumbar spine and tailbone injury with forward angulation of the coccyx is the result of the injury he sustained in service.  Dr. C. has provided sound reasons and bases and cites to medical literature in support of her opinions, and there are no competent medical opinions to the contrary.  In light of these factors, the Board assigns this nexus opinion substantial weight.  In sum, because all of the criteria for service connection have been met, entitlement to service connection for a lumbar spine disability and for a disability of the coccyx is established.  

Hearing Loss and Tinnitus

The Veteran contends that he has developed hearing loss and tinnitus due to acoustic traumas sustained during active service.  He notes that he trained as a rifleman in the Marine Corps, during which time he was repeatedly exposed to small arms fire.  Afterwards, he was stationed at sea, where he participated in firing the ship's large guns.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records are negative for complaints or treatment concerning hearing loss or tinnitus.  The December 1960 discharge examination shows that the Veteran's hearing was 15/15 bilaterally for whispered voice and spoken voice.  12/30/1957 VBMS, STR, pp. 7-8.  

The Veteran's DD 214 states that his military specialty was Rifleman.  It does not list any foreign or sea service.  However, it does show that the Veteran completed Sea School.  2014/6/19 VBMS, Certificate of Release or Discharge from Active Duty (e.g. DD 214, NOAA 56-16, PHS 1867), p. 1.  Furthermore, the Veteran's service treatment records show that he received treatment aboard the USS Boxer from June 1960 to August 1960.  Prior to that, he had been treated aboard the USS Leyte from May 1958 to November 1958.  12/30/1957 VBMS, STR, pp. 9-12.  Finally, an October 1959 examination states that the Veteran's unit was the USS Independence.  12/30/1957 VBMS, STR, p. 3. 

At the February 1989 VA examination, the Veteran noted in his present complaints that his hearing was not good and was getting worse.  He told the examiner that he was often unable to understand people or to hear certain sounds such as a wrist watch alarm.  On examination, the examiner found that the Veteran was unable to hear in a whispered voice with the left ear.  The right ear was alright.  However, the examiner did not make a diagnosis of hearing loss or provide an opinion as to the etiology of the Veteran's complaints.  2/1/1989 VBMS, VA Examination, p. 1.  

The Veteran was afforded a VA audiology evaluation in January 2006.  His claims file was reviewed by the examiner, who noted the normal whispered voice tests in service.  However, the examiner further noted that this test was documented to be unreliable as an indicator of high frequency hearing loss due to noise exposure.  The Veteran's history of noise exposure during service including aboard ship was acknowledged, as was occupational noise exposure from work with heavy equipment.  His chief complaint was decreased hearing in his left ear, first noticed about 10 years ago.  He denied tinnitus.  On examination, the pure tone test results were determined to be unreliable due to inconsistent responses.  The diagnosis was pseudohypoacousis.  The examiner was unable to provide an opinion without resorting to speculation.  1/28/2006 VBMS, VA Examination, p. 1.  

VA treatment records from 2007 show that the Veteran was seen for his hearing loss and provided with hearing aids.  An audiology evaluation conducted in July 2007 showed auditory thresholds of 15, 25, 45, and 85 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 15, 30, 50, and 80 decibels at the same frequencies.  Speech discrimination was 100 percent for the right ear and 96 percent for the left ear.  The examiner noted the previous unreliable results, but felt the current results were reliable.  The diagnoses were normal sloping to severe sensorineural hearing loss for each ear.  12/27/2007 VBMS, Medical Treatment Record - Government Facility, p. 3.  

The Veteran underwent an additional VA audio examination in February 2010.  The claims file was reviewed by the examiners.  The Veteran reported significant noise exposure during service from firing five inch guns aboard ship without the benefit of hearing protection.  He had also been trained on the three inch dual cannons and said that he lost his hearing for three days every time they were fired.  There was also post service occupational noise exposure, as he worked with heavy equipment in construction for 25 years.  However, he had always used ear protection when in a high noise environment.  The Veteran did not have a current complaint of tinnitus.  After testing, the examiner found that both the pure tone thresholds and the word recognition results were unreliable, and that the findings were not suitable for adjudication purposes.  The examiner was unable to provide an opinion without resorting to speculation due to the unreliable results.  2/20/2010 VBMS, VA Examination, p. 1.  

The Veteran underwent a private examination and record review in February 2012.  The examiner noted the Veteran's claims that he had experienced hearing problems over the years such as buzzing in the left ear and the inability to hear certain sounds or words.  The Veteran claimed exposure to ship gun fire and loud noise.  The unreliable results of the January 2006 examination were noted, as were the reliable results from July 2007.  After an examination that did not include audiological testing, the examiner's impressions were bilateral sensorineural hearing loss and tinnitus.  He opined that it was as likely as not that the Veteran's bilateral hearing loss and tinnitus were the direct result of his exposure to loud noises during service.  2/21/2012 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

A VA July 2012 audiology consult showed auditory thresholds of 25, 35, 60, and 
90 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 20, 40, 60, and 90 decibels at the same frequencies.  7/11/2012 VBMS, Medical Treatment Record - Government Facility, p. 6.  

At a December 2012 VA audiology consultation, the Veteran reported bilateral hearing loss that had been present for 10 or more years, and bilateral intermittent tinnitus.  His noise exposure history included three years of gunfire in the military, 25 years of occupational exposure due to construction, and hunting.  Auditory thresholds were 25, 40, 60, and 90 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz bilaterally.  Speech recognition was 92 percent for the right ear and 88 percent for the left ear.  The reliability of the tests results were considered to be good.  12/11/2012 VBMS, VA Examination, pp. 1-3.

The Veteran failed to report for a VA audio examination scheduled for December 2012.  

In her April 2016 record review and opinion, Dr. C. notes that the Veteran was exposed to many loud noises from firing weaponry in service.  He had described firing large caliber weapons while at Sea School and again during service aboard ship.  The only hearing protection that was issued was cotton, which on at least one occasion became dislodged at the first round and remained so for the rest of the exercise.  Dr. C. notes that the noise emitted by these weapons is in the range of 
149 to 169 decibels, which his higher than a jet engine at close range.  Exposure to noises above 85 decibels is known to damage hearing.  The use of cotton can reduce noise exposure by at most 7 decibels, which was not sufficient to reduce noise exposure to acceptable levels.  Dr. C. added that hearing damage could be immediate, or it could permanently damage hearing by diminishing the ear's ability to recover from further insults and lowering the thresholds for subsequent damage.  In that instance, damage to hearing would not show up for many years.  Furthermore, hearing loss often goes unnoticed until it impacts daily communication, which can take years after an injury to develop.  The Veteran was noted to have hearing loss documented on a reliable July 2007 examination.  He had also been diagnosed with tinnitus, and had suffered with this intermittently since the 1960s.  It was the opinion of Dr. C. that it was at least as likely as not that the Veteran's hearing loss and tinnitus were both the direct result of the acoustic trauma he sustained during active service.  She added that it was the natural course of noise-induced hearing loss to develop slowly over time, and tinnitus would begin as intermittent but become more persistent as hearing loss worsens.  Finally, she noted that the Veteran's records clearly documented sensorineural hearing loss and tinnitus, so that no additional testing was required.  8/15/2016 VBMS, Correspondence, pp. 3-4.  

The Board concludes that entitlement to service connection for bilateral hearing loss is warranted.  The Veteran was afforded two VA examinations during the course of his appeal and failed to report for a third.  The results of these examinations were considered unreliable.  However, there are three other VA audiology consults dating from July 2007 with reliable results that clearly establish the presence of bilateral sensorineural hearing loss as defined by 38 C.F.R. § 3.385.  The criterion of a current disability has been met.  

In addition, exposure to acoustic trauma in service is established by the record.  The Veteran is competent to report noise exposure, and his statements are credible.  Furthermore, they are supported by his DD 214 as well as records showing that he went to Sea School and served aboard ships, where it is likely he was exposed to acoustic traumas.  Thus, exposure to loud noise and acoustic trauma is consistent with the types, places, and circumstances of the Veteran's active service.  The criterion of an injury in service has also been met.  

Finally, both the February 2012 and the April 2016 private examiners have found that it is at least as likely as not that the Veteran's current hearing loss is the result of the acoustic traumas he experienced in service.  The April 2016 opinion provided detailed reasons and bases for this conclusion, with cites to medical literature to support the examiner's assertions.  The two VA examiners declined to provide opinions, and there are no other opinions to the contrary.  The Board finds that all 
3 elements needs for service have been established by the evidence; therefore, the criteria for service connection for bilateral hearing loss have been met.  

Similarly, the Board finds that the criteria for service connection for tinnitus have been met.  A diagnosis of tinnitus has been established since at least 2012, and the Veteran's exposure to acoustic trauma has been established, as noted above.  The February 2012 and the April 2016 private examiners both related the tinnitus to service and/or his now service connected hearing loss.  There are no opinions to the contrary.  The Board finds that all 3 elements needs for service have been established by the evidence; therefore, entitlement to service connection for tinnitus is warranted.  

Increased Ratings

The Veteran contends that the evaluations assigned to his service connected scars do not reflect the impairment they cause.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The record shows that entitlement to service connection for the residuals of a scar of the left ear and service connection for the residuals of a scar from the removal of a boil of the right thigh was granted in a March 1989 rating decision.  Zero percent (noncompensable) ratings were assigned for each of these disabilities, which currently remain in effect.  However, a January 2013 rating decision assigned a separate 10 percent evaluation based on having a single painful scar, which was the scar of the right thigh.  

Right Thigh

The Veteran was afforded a VA examination of his scars in April 2012.  The examiner stated that the Veteran had a left ear scar and a right thigh scar.  The right thigh scar was noted to be superficial and non-linear.  It had an approximate total area of 1.5 square centimeters.  It was slightly raised by not hypertrophic.  The Veteran said that the scar does break down but there was no evidence of breakdown on the examination, and the examiner indicated that the Veteran did not have frequent loss of covering of skin over the scar.  The examiner added that the scar was painful but not unstable.  The scar did not result in limitation of function, and there were no other pertinent physical findings or complications due to the scar.  6/28/2012 VBMS, VA Examination, pp. 1-7, 13.

The remainder of evidence does not disclose any further treatment or findings pertaining to the Veteran's scars.  A December 2011 VA general medical examination does not contain sufficient information pertaining to the scars to evaluate this disability.  The Veteran failed to report to a second VA examination of his scars in December 2012, and evidence such as photographs that might have been obtained is not available.  The February 2012 private examiner did not address the right thigh scar, and service connection has not been claimed or established for any other scar that he noted.  2/21/2012 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran's scar of the right thigh has been evaluated under the rating criteria for other scars, and other effects of scars under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effect not considered in one of these ratings is to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Code 7805.  

A compensable evaluation for the right thigh is not appropriate under 38 C.F.R. § 4.118, Code 7800, as this rating code is for scars of the head, face, or neck.  

A compensable evaluation under 38 C.F.R. § 4.118, Code 7801 is also not warranted.  The Veteran's scar was not determined to be deep on the April 2012 examination.  Furthermore, a scar must be at least 39 square centimeters to be compensable under these criteria, but the examination reveals that the total area of the Veteran's scar is only 1.5 square centimeters.  See 38 C.F.R. § 4.118, Code 7801.  This also precludes a compensable rating under the code for superficial scars, as that requires a total area of at least 929 square centimeters before a 10 percent rating is assigned.  See 38 C.F.R. § 4.118, Code 7802.  

The Board notes that a 10 percent rating for the Veteran's right thigh scar due to pain has already been established under 38 C.F.R. § 4.118, Code 7804, which allows for separate evaluations when applicable.  Entitlement to a higher rating under this code will be addressed below in the Painful Scars section.  

Finally, the April 2012 examination found that the right thigh scar did not produce any limitation of function, and there were no other pertinent physical findings or complications due to the scar.  This precludes an evaluation under any other rating criteria.  See 38 C.F.R. § 4.118, Code 7805.  As the Veteran does not meet the criteria for a 10 percent rating under any of the applicable rating codes for his scar of the right thigh, the current zero percent rating is appropriate.  See 38 C.F.R. § 4.31.  

Left Ear

At the April 2012 examination of the left ear scar, the Veteran stated that there were no residual effects, including breakdown of the skin on the scar.  The scar was not painful, and there was no disfigurement.  The length and width of the scar was 
.75 centimeters by 0.2 centimeters.  There was no elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  The Veteran did not have any abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  It did not result in any limitation of function, and there were no other pertinent physical findings or complications due to the scar.  6/28/2012 VBMS, VA Examination, pp. 7-13.

The remainder of evidence does not disclose any further treatment or findings pertaining to the Veteran's scars.  The Veteran failed to report to a second VA examination of his scars in December 2012.  The February 2012 private examiner said that no scar was noted on the left ear.  He did not address the right thigh scar, and service connection has not been claimed or established for any other scar that he noted.  2/21/2012 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran's left ear scar is evaluated under the rating criteria for scars of the head, face, or neck, or for disfigurement of the head, face, or neck described at 38 C.F.R. § 4.118, Code 7800.  

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  The first four characteristics of disfigurement under this Code can be satisfied by only a scar; however, the last 
4 characteristics of disfigurement can be satisfied by either a scar or an area of disfigurement.

VA is to consider unretouched color photographs when evaluating under these criteria.  Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 2-5.  

After careful review of the evidence, the Board finds that a compensable rating for the left ear scar is not warranted under any of the potentially applicable rating codes.  

The Veteran does not have any of the eight characteristics of disfigurement.  The examination shows that the scar is .75 centimeters in length and 0.2 centimeters in width.  That does not meet the criteria of 13 centimeters in length or 0.6 in width to qualify as disfigurement.  The scar is not elevated or depressed, adherent, hypo- or hyper-pigmented, does not have abnormal texture, missing underlying soft tissue, or induration or inflexibility of the skin.  Furthermore, there is no distortion or asymmetry of the ears.  As there is not at least one characteristic of disfigurement, entitlement to a 10 percent rating is not supported.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 7801 and 38 C.F.R. § 4.118, Diagnostic Code 7802 do not apply to scars of the head.  The April 2012 examination found that the scar was not painful, did not result in any limitation of function, and did not result in any other complications.  Therefore, as the criteria for at least a 10 percent rating have not been met under any potentially applicable rating code, the current zero percent rating continues to be assigned.  See 38 C.F.R. §§ 4.31, 4.118, Codes 7804, 7805.  

Painful Scars

As previously noted, a separate 10 percent rating was assigned for painful scars by the January 2013 rating decision.  This was assigned under 38 C.F.R. §§ 4.31, 4.118, Codes 7804.  This rating code states that a 10 percent rating is assigned when there are one or two scars that are painful or unstable.  A 20 percent rating is assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. §§ 4.31, 4.118, Codes 7804.  Note (1) defines an unstable scar as one where for any reason there is frequent loss of covering of the skin over the scar.  Note (2) states that if one or more scars are both painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also be evaluated under 7804 when applicable.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent under this rating code.  The April 2012 VA examination found that the right thigh scar was painful.  The examiner also noted the Veteran's statement that the scar breaks down, but the skin was intact on examination, the examiner indicated that any breakdown was not frequent, and found that the scar was not unstable.  This examination also found that the scar of the left ear was neither painful nor unstable.  As the Veteran is service connected for only one painful scar, and as this scar is not unstable, there is no basis for a rating higher than the current 10 percent.  38 C.F.R. §§ 4.31, 4.118, Codes 7804.  


Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his service connected scars.  These symptoms include pain and the occasional break down of the right thigh scar.  The Veteran stated on examination that the left ear scar had no residual effects.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.

Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for a lumbar spine disability, and entitlement to service connection for a lumbar spine disability is granted.  

New and material evidence has been received to reopen the Veteran's claim for service connection for a disability of the coccyx, and entitlement to service connection for a disability of the coccyx is granted.  

New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss, and entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable rating for the Veteran's scar of the right thigh is denied. 

Entitlement to a compensable rating for the Veteran's scar of the left ear is denied. 

Entitlement to a rating in excess of 10 percent for the Veteran's combined scars is denied. 


REMAND

The Veteran contends that he has developed a neck disability and chronic headaches as a result of the same injury that resulted in his disability of the lumbar spine and coccyx.  He states that he was struck in the head when the hatch closed on him, which resulted in a neck injury from either the blow or the fall that resulted, and that he was knocked unconscious, which he believes has resulted in chronic headaches.  

As previously noted, the Board finds that the Veteran is competent to describe his accident and the injuries that occurred, and his statements are credible as they have been consistent.  Furthermore, there is current evidence to suggest that the Veteran has a disability of the neck and a disability manifested by headaches.  However, there must be evidence of a nexus between the in-service injury and the current disabilities before service connection can be granted.  

The April 2016 opinion from Dr. C. includes an opinion that relates the Veteran's neck disability to the injury he sustained in service.  Furthermore, she believes that his headaches are caused by the cervical spine disability.  8/15/2016 VBMS, Correspondence, pp. 4-6.  Unfortunately, the Board finds that these opinions are not adequate to establish a nexus.  

The Board notes that Dr. C. did not examine the Veteran, but based her opinions upon what she describes as a review of the claims file and a telephone interview with the Veteran.  Although the Veteran is competent to describe his injury in an interview, Dr. C. does not state that was the source of her information.  Instead, Dr. C. states that it is well substantiated in the Veteran's "service medical records" that while serving on a ship, he fell through a hatch opening and sustained significant injuries in several places, including the head and neck.  She states that the trajectory of the fall was such that the Veteran landed in the seated position before falling back and striking his head.  However, none of this information is contained in the service medical records, which shows only that the Veteran was treated for a laceration of the head that was caused by a hatch.  In fact the service treatment records are completely negative for evidence of a neck injury.  

Of even greater concern are VA treatment records that show the Veteran was in bike wrecks in 2007 and 2011, both of which apparently resulted in injuries to the neck and/or head.  He underwent an MRI of the cervical spine following the first injury in May 2007.  12/29/2011 VBMS, Medical Treatment Record - Government Facility, p. 9.  

In July 2011, the Veteran is noted to have fallen from his bike and struck his head on the edge of the curb at the left eyebrow.  2/15/2012 VBMS, VA examination, p. 40.  Other records from 2011 indicate that the Veteran was followed for neck pain and headaches for weeks after this accident.  

The Board observes that Dr. C. does not acknowledge either accident in her April 2016 opinion.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The result of the faulty description of the Veteran's service treatment records and the failure to address the effects, if any, of the 2007 and 2011 injuries to the Veteran's head and neck is that the Board is unable to rely on this opinion to establish a nexus.  The Board finds that the Veteran should be scheduled for a VA examination of the Veteran's neck and headaches in order to determine their etiology.  Furthermore, the Veteran should have an opportunity to contact Dr. C. and request an addendum to her April 2016 opinion. 

In reaching this determination, the Board acknowledges that the Veteran was previously afforded a VA neurological examination in February 2010 that determined his headaches were unrelated to active service.  However, one of the bases for that decision is that the Veteran had a cervical spine disability that would account for his headaches.  2/23/2010 VBMS, VA Examination, p. 1.  This is the same conclusion reached by Dr. C.  Therefore, the claims for service connection for a neck disability and headaches are inextricably intertwined and must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Turning to the Veteran's claim for TDIU, the Board observes that the Veteran's combined service connected evaluation is currently 10 percent, which fails to meet the scheduler criteria for TDIU consideration.  See 38 C.F.R. § 4.16.  

However, the Board's grants of service connection for tinnitus, hearing loss, a lumbar spine disability, and a disability of the coccyx may impact the issue of entitlement to a TDIU, in that initial ratings have yet to be assigned for those new service-connected disabilities.  In light of this, the Board finds a remand of the claim for TDIU is warranted.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of the cervical spine.  The claims file must be made available to the examiner for use in the study of this case, and the examination report must indicate that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinion: 

Is it as likely as not that the Veteran's cervical spine disability was incurred due to the injury he sustained during active service?  

A comprehensive rationale for all opinions should be provided.  The examiner should consider the Veteran's description of his in-service injury to be credible.  The examiner should also note the bike injuries in 2007 and 2011 that appear to have involved the head and/or neck.  The sole basis of any negative opinion cannot be the lack of evidence of treatment in the medical records.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA neurological examination.  The claims file must be made available to the examiner for use in the study of this case, and the examination report must indicate that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinion: 

a. Is it as likely as not that the Veteran's chronic headaches are the result of the injury he sustained during active service?  

b. Are the Veteran's current headaches (1) caused by or (2) aggravated (permanently worsened) by his chronic cervical spine disorder?

A comprehensive rationale for all opinions should be provided.  The examiner should consider the Veteran's description of his in-service injury to be credible.  The examiner should also note the bike injuries in 2007 and 2011 that appear to have involved the head and/or neck.  The sole basis of any negative opinion cannot be the lack of evidence of treatment in the medical records.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Contact the Veteran and provide him an opportunity to obtain an addendum to the April 2016 medical opinion that notes the lack of specific treatment for the neck in the service treatment records, and that accounts for the effects, if any, of the 2007 and 2011 bike accidents and any injuries to the head and/or neck that resulted. 

4.  After implementing the Board's decision granting service connection for tinnitus, hearing loss, a lumbar spine disability, and a disability of the coccyx, and reviewing any additional evidence that has been received, readjudicate the issues of entitlement to service connection for a neck disability and for chronic headaches, and entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


